           CASE 0:20-cr-00146-SRN Doc. 41 Filed 11/25/20 Page 1 of 14



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                          Case No. 20-cr-146 (SRN)

UNITED STATES OF AMERICA,

                   Plaintiff,
                                             POSITION OF UNITED STATES
      v.                                     REGARDING SENTENCING

FORNANDOUS CORTEZ HENDERSON,

                   Defendant.

      The United States of America, by its attorneys, Erica H. MacDonald, United

States Attorney for the District of Minnesota, and Assistant United States Attorneys

Alexander D. Chiquoine and Chelsea A. Walcker, hereby submits its position

regarding sentencing. The United States respectfully requests that the Defendant be

sentenced to 80-months of imprisonment followed by three years of supervised

release. This sentence justly punishes the Defendant for his serious crime of arson,

deters the Defendant and other from committing future criminal acts, protects the

public while providing the Defendant an opportunity for reformation, recognizes the

Defendant’s acceptance of responsibility, and avoids sentencing discrepancies, all

without being greater than necessary to achieve these ends.

I.    BACKGROUND

      A.     The Defendant’s Upbringing and Struggles with Substance
             Abuse and Mental Health.

      The Defendant, Fornandous Cortez Henderson (“Mr. Henderson”), is 33 years

old and was 32 years old at the time he committed the arson.           (Presentence

Investigation Report (“PSI”) at F.2).   He reports having a large and supportive

extended family and a relatively stable childhood into his teenage years. (PSI at ¶¶
           CASE 0:20-cr-00146-SRN Doc. 41 Filed 11/25/20 Page 2 of 14



56–61). However, Mr. Henderson’s life was upended in his teens by an abusive step-

father, an injury that truncated a budding sports career, and Hurricane Katrina. (Id.

at ¶¶ 61–63). He moved to Minnesota in his late teens and attended high school

briefly before dropping out, but ultimately earned his G.E.D. (Id. at ¶ 64). Mr.

Henderson has three children who range in age from 2 to 13 years old. (Id. at ¶ 65).

      Unfortunately, Mr. Henderson has struggled with substance abuse throughout

his life. He has used marijuana habitually since he was only 10 years old and reports

addictions to alcohol and pain killers. (Id. at ¶¶ 73–75).

      Mr. Henderson’s substance abuse appears tied, at least in part, to his

untreated mental health issues.      In July 2018, he was diagnosed with major

depressive disorder, posttraumatic stress disorder, and cannabis dependence. (Id. at

¶ 70). He was admitted into a treatment program, but did not complete it. (Id.). Mr.

Henderson also reports struggling with anger management and is currently

prescribed medication for anxiety and depression. (Id. at ¶ 71).

      Records indicate that in the five years before his instant arrest, Mr. Henderson

was sporadically employed at various temporary positions.          (Id. at ¶¶ 82–86).

However, he was terminated from numerous jobs for failing to show up for work and

received several complaints related to his attendance, inattentiveness on the job, and

difficulties following instructions (including being aggressive and threatening). (Id.

at ¶¶ 84–85).

      B.     The Defendant’s Prior Criminal History.

      Mr. Henderson has an extensive and troubling criminal history.             It is

punctuated with violent offenses and numerous aggressive and dangerous

                                           2
          CASE 0:20-cr-00146-SRN Doc. 41 Filed 11/25/20 Page 3 of 14



interactions with law enforcement.        In total, Mr. Henderson has 15 criminal

convictions, some that involve multiple charges, the vast majority of which occurred

within seven years of the instant offense. (Id. at ¶¶ 37–51).

      Notable in this unfortunate history are repeated instances of assaultive

behavior followed by violent interactions with the police.       At 23 years old, Mr.

Henderson assaulted his roommate by strangling her and slamming her against the

floor and wall, all for the “offense” of her posting a message on Facebook that he owed

money for their utility bills. (Id. at ¶ 39). At 25 years old, he was convicted of felony

obstruction after he fought numerous police officers who stopped him for drunk

driving. (Id. at ¶ 34).

      As time went on, Mr. Henderson’s behavior and temper did not improve. In

2014, he was convicted of attempted second degree burglary after he threatened the

mother of one of his children, attempted to forcibly enter her apartment by scaling

the side of the building to her balcony, and was belligerent and uncooperative with

police when they tried to stop him. (Id. at ¶ 45). Just two years later, Mr. Henderson

was convicted of obstruction and trespass when he fought police who responded to a

McDonald’s where he was verbally abusing employees. (Id. at ¶ 46).

      Less than a year before the instant offense, Mr. Henderson’s criminal conduct

continued to escalate. First, he was convicted of a misdemeanor assault after he

became irate and punched two people when he could not find his cell phone. (Id. at ¶

50). Second, just weeks later, police stopped Mr. Henderson because he was riding a

bicycle erratically at 2:30am in dark clothing, with no lights, in a vehicle roadway.

(Id. at ¶ 51). Mr. Henderson was immediately combative with the officers, refused

                                           3
           CASE 0:20-cr-00146-SRN Doc. 41 Filed 11/25/20 Page 4 of 14



their commands, and attempted to flee. (Id.). He ultimately pleaded guilty to gross

misdemeanor obstruction. 1 (Id.).

      Notably, Mr. Henderson made court appearances and was convicted of many

of these crimes at the Dakota County Courthouse located in Apple Valley, Minnesota.

(Id. at ¶¶ 46, 49, 51). His unjustified anger with the Dakota County criminal justice

system would later motivate him to attempt to burn that courthouse down.

      C.      The Defendant’s Instant Criminal Offense.

      In late May of 2020, the Twin Cities metro area was racked with unrest

following the death of George Floyd as he was arrested by the Minneapolis Police

Department.     (Id. at ¶ 8).   Most of the protests were lawful expressions of

understandable hurt, frustration, and anger. Unfortunately, some individuals used

this tragedy, and the peaceful protests that followed, as cover to sow chaos and

commit criminal acts like arson and looting. Mr. Henderson was one such individual.

      In the early morning hours of May 29, 2020, Mr. Henderson and his co-

defendant, Garrett Patrick Ziegler (“Mr. Ziegler”), attempted to burn down the

Dakota County Western Service Center (the “DCWSC”) located in Apple Valley,

Minnesota. 2 (PSI at ¶ 7; Plea Agreement at ¶ 2(b) [Dkt. 32]). This building housed


1 Despite his guilty plea, in October of 2020, the charges against Mr. Henderson were
later dismissed. (PSI at ¶ 51). Presumably, because he was federally charged and
convicted in the instant matter, the state deemed it an unwise allocation of resources
to pursue sentencing.
2 Mr. Henderson and Mr. Ziegler had in fact previously attacked the DCWSC with a
Molotov cocktail, on May 27, 2020. (PSI at ¶ 9; Plea Agreement at ¶ 2(g)). This attack
was not successful, a fact that motivated their subsequent attack on May 29, 2020.
(Id.). Despite admitting this prior attack in the Plea agreement, Mr. Henderson now
disputes that he was involved. (Plea Agreement at ¶ 2(g); PSI at A.1).

                                          4
              CASE 0:20-cr-00146-SRN Doc. 41 Filed 11/25/20 Page 5 of 14



courtrooms, judges’ chambers, and other state and local governmental agencies. (PSI

at ¶¶ 9 n.2, 11; Plea Agreement at ¶ 2(h)). Mr. Henderson was motivated by his anger

with the death of George Floyd, as well as his contempt for his past criminal

convictions, many of which occurred at the DCWSC. (See PSI at ¶ 9; Plea Agreement

at ¶ 2(b)).

        Mr. Henderson and Mr. Ziegler used baseball bats to smash out windows at

the DCWSC and threw in Molotov cocktails. (PSI at ¶ 10; Plea Agreement at ¶ 2(b),

(d)-(e)). Several of these destructive devices ignited and caused fire damage to the

offices where they landed. (PSI at ¶ 10; Plea Agreement at ¶ 2(e)). Mr. Henderson

had further “armed” the Molotov cocktails with various sharp objects, such as

pushpins and tacks, to thwart efforts at extinguishing the flames and cleaning up the

damage by potentially hurting those who responded to the fire. (See PSI at ¶ 10; Plea

Agreement at ¶ 2(d)). Not content with this degree of destruction, Mr. Henderson

and Mr. Ziegler also poured ignitable liquids through and around several of the

broken windows and lit them on fire. (PSI at ¶ 10; Plea Agreement at ¶ 14).

       Fortunately, fire alarms at the DCWSC alerted the Apple Valley Police

Department, which quickly responded and extinguished the flames. (PSI at ¶ 11;

Plea Agreement at ¶ 2(f)). However, extensive fire, smoke, and water damage (from

the sprinkler system, which was triggered by the attack) had already occurred. (Id.).

Initial assessments estimated hundreds of thousands of dollars in damages. (PSI at

¶ 11; Plea Agreement at ¶ 14).




                                          5
              CASE 0:20-cr-00146-SRN Doc. 41 Filed 11/25/20 Page 6 of 14



         Apple Valley Police officers detained Mr. Henderson and Mr. Ziegler near the

DCWSC shortly after their attack. (PSI at ¶ 12). When approached by the officers,

Mr. Henderson fled, but was apprehended after a brief foot pursuit. (Id.).

         D.     The Defendant’s Conduct While in Pretrial Detention.

         Mr. Henderson has been detained at the Sherburne County Jail since early

June 2020.       (PSI at ¶ 2).   Unfortunately, his struggles with substance abuse,

authority, and anger management continue. Since being detained, Mr. Henderson

has incurred several disciplinary infractions, including: (1) hoarding medication; (2)

crushing and snorting medication; (3) refusing to comply with commands and

resisting placement; and (4) threatening bodily harm, using abusive language, and

engaging in harassment. (Id.).

         E.     Procedural History, Plea Agreement, and Sentencing Guidelines
                Calculation.

         Mr. Henderson was federally arrested on June 2, 2020 via a criminal complaint

charging him with aiding and abetting arson and possession of a destructive device.

(See US v. Henderson, 20-mj-343(2) (BRT)). After he agreed to plead guilty, on July

22, 2020, the United States filed an Information charging Mr. Henderson with one

count of aiding and abetting arson in violation of 18 U.S.C. §§ 2 and 844(i). (PSI at ¶

2). On August 26, 2020, Mr. Henderson pleaded guilty to this charge. (Id.).

         In the Plea Agreement, the parties calculated Mr. Henderson’s Guidelines as

follows: an adjusted total offense level of 21, a criminal history category of V, and a

resulting advisory range of imprisonment of 70–87 months. (Plea Agreement at ¶

8(e)).   The PSI concurs with the parties’ Guidelines calculation.     (PSI at ¶ 92).


                                           6
          CASE 0:20-cr-00146-SRN Doc. 41 Filed 11/25/20 Page 7 of 14



Notably, Mr. Henderson’s crime of conviction carries a statutory mandatory

minimum sentence of five years’ (60 months’) imprisonment. (PSI at ¶ 91; Plea

Agreement at ¶¶ 7(a), 8(e)).

      Assuming Mr. Henderson does not engage in any conduct inconsistent with

acceptance, the Government will not move for an upward departure or variance from

the Guidelines range. (Plea Agreement at ¶ 9(a)). Mr. Henderson agrees that he will

not seek a downward departure or variance from the Guidelines range. (Id. at ¶ 9(b)).

The parties jointly recommend that Mr. Henderson’s sentence include three years of

supervised release with a requirement that he participate in mental health

counseling during that time. (Id. at ¶ 9(d)).

      Mr. Henderson also agreed to pay restitution, which is mandatory, in the full

amount of any claim. (Id. at ¶ 14). Restitution claims are still being gathered, but

currently total $164,299.70. (PSI at ¶ 16). Mr. Henderson is jointly and severally

liable for restitution with Mr. Ziegler. (Id. at ¶ 17).

      Mr. Henderson waives his appeal rights so long as the sentence he receives is

not greater than 87 months. (Plea Agreement at ¶ 16). Similarly, the Government

waives its appeal rights so long as the sentence he receives is not less than 70 months.

(Id.). Mr. Henderson also waives his rights under 28 U.S.C. § 2255, except with

regards to a claim of ineffective assistance of counsel. (Id.).

II.   ARGUMENT

      In keeping with the Plea Agreement and the Guidelines’ advisory sentence, the

Government respectfully requests that the Court sentence Mr. Henderson to 80

months of imprisonment followed by three years of supervised release. This sentence

                                            7
           CASE 0:20-cr-00146-SRN Doc. 41 Filed 11/25/20 Page 8 of 14



strikes the right balance, accounts for the considerations set forth in 18 U.S.C. §

3553(a), and is not greater than necessary.

      A.     Accounting for the Defendant’s history and characteristics, the
             seriousness of his crime, the need to provide just punishment,
             and protecting the public.

      A sentence of 80-months of imprisonment with three years of supervised

release to follow accounts for the history and characteristics of Mr. Henderson,

acknowledges the seriousness of his offense, provides just punishment for his crime,

and protects the public. See 18 U.S.C. §§ 3553(a)(1), 3553(a)(2)(A), 3553(a)(2)(C). Mr.

Henderson’s crime was undoubtedly serious, and he committed it knowingly and

intentionally. He did not express his anger with the criminal justice system and the

death of George Floyd through peaceful protest. Instead, Mr. Henderson planned and

executed a violent attack against an institution (embodied by the DCWSC) whose

only “offense” was convicting him of the serious crimes he admitted (through his

guilty pleas) committing.

      Mr. Henderson structured his attack to cause maximum damage by smashing

numerous windows with a baseball bat, hurling in multiple Molotov cocktails, filling

those devices with sharp objects to thwart and/or injure those who responded, and

lighting other fires. His efforts were successful, causing hundreds of thousands of

dollars in damage.    Moreover, Mr. Henderson’s attack disrupted the important

business of the DCWSC and caused emotional pain to several individuals whose




                                          8
          CASE 0:20-cr-00146-SRN Doc. 41 Filed 11/25/20 Page 9 of 14



offices, and the personal effects they kept therein, were destroyed. 3 (PSI at ¶ 18). A

significant term of incarceration is necessary to punish this serious crime.

      Moreover, Mr. Henderson’s criminal history counsels a substantial sentence of

imprisonment. Throughout his adult life, Mr. Henderson has committed a litany of

crimes, many of which involved threats, violence, and other dangerous behavior.

Many of his crimes (along with his numerous probation violations and recent conduct

while detained at the Sherburne County Jail) evidence an inability to accept

authority and follow basic rules/laws, and an unwillingness to treat others with

respect. This criminal history, especially combined with the serious instant offense,

establishes Mr. Henderson as a threat to society. Thus, a long period of incarceration

is necessary to protect the public.

      However, there are also mitigating factors to consider. First, Mr. Henderson’s

struggles with mental health and substance abuse are apparent.           Although his

mental illness and addictions do not excuse his criminal conduct, they undoubtedly

contributed to his poor choices and callousness towards others.          Second, Mr.

Henderson’s teenage years were difficult, punctuated by the sudden death of his

grandfather (who raised Mr. Henderson), an abusive stepfather, an unfortunate

injury that derailed a promising sports career, and geographic displacement caused

by Hurricane Katrina. Again, these struggles in no way excuse Mr. Henderson’s



3 Although Mr. Henderson’s attack was executed in the early morning hours, when it
was less likely that the DCWSC was occupied, this did not mean it was impossible,
or even unlikely, that anyone would be inside. As one victim noted, court reporters
and other court staff often work late into the night at the DCWSC. (PSI at ¶ 18). It
is thus a matter of luck that Mr. Henderson’s attack did not injure or even kill
someone.
                                           9
           CASE 0:20-cr-00146-SRN Doc. 41 Filed 11/25/20 Page 10 of 14



criminal conduct—many other individuals have faced even greater obstacles and not

resorted to a life of violent crime—but they do contextualize his behavior.

      To balance these competing considerations, the Government proposes a

sentence of 80 months, which is in the middle of Mr. Henderson’s Guidelines range.

A three-year term of supervised release to follow will provide additional protection to

the public, while also giving Mr. Henderson structure and accountability that will

support his reformation.

      B.      Deterring crime and promoting respect for the law.

      The Government’s proposed sentence will deter Mr. Henderson, and others,

from committing crimes in the future and promote respect for the law. See 18 U.S.C.

§§ 3553(a)(2)(A), 3553(a)(2)(B).    Although his criminal history is lengthy, Mr.

Henderson’s prior sentences were short and he spent relatively little time in prison.

These sentences did not deter him and in fact, his disrespect for the law and well-

being of others has only increased with time. A substantial sentence of incarceration

is necessary to deter Mr. Henderson, and others like him, 4 from future criminality.

The United States Sentencing Commission recently found that defendants who




4 Deterring others from committing similar crimes is an especially important
objective here. Civil discourse and unrest have increased in recent years, making the
distinction between lawful protest and criminality important to emphasize. The
freedom to peacefully assemble and speak-out against perceived injustices are
bedrock rights that are integral to our democracy. However, when individuals like
Mr. Henderson engage in wanton criminality ostensibly in the name of the same
issues being debated/protested, it only serves to undermine the legitimate, peaceful
exercise of these important rights by others. Therefore, deterring the sort of
criminality Mr. Henderson engaged in is particularly important.

                                          10
           CASE 0:20-cr-00146-SRN Doc. 41 Filed 11/25/20 Page 11 of 14



received a sentence of 60 months or more were 17% less likely to reoffend, compared

to those who received lesser sentences. 5

      C.      Avoiding unwarranted sentencing disparities.

      Mr. Henderson’s accomplice, Mr. Ziegler, will also plead guilty to one count of

aiding and abetting arson. (See US v. Ziegler, 20-cr-188 (SRN)). In contrast to Mr.

Henderson, Mr. Ziegler has no criminal history. And while Mr. Ziegler was very much

involved in the execution of the arson attack on the DCWSC, it was Mr. Henderson

who selected it as the target in addition to participating in the attack. By operation

of the statutory mandatory minimum, Mr. Ziegler will receive a sentence of at least

60 months. To ensure no unwarranted discrepancies between the sentences for Mr.

Henderson and Mr. Ziegler, and to account for their respective culpability, a sentence

within Mr. Henderson’s Guidelines range is necessary. The Government’s proposed

sentence of 80 months, in the middle of that range, accomplishes these ends without

unduly punishing Mr. Henderson.

      D.      Providing the Defendant with an opportunity for reformation
              and acknowledging his acceptance of responsibility.

      A considerable term of incarceration is necessary to provide Mr. Henderson

with needed treatment and an opportunity to reform himself.         See 18 U.S.C. §

3553(a)(2)(D).   However, a sentence in the middle of his Guidelines range

accomplishes this end, while also acknowledging his acceptance of responsibility.




5 Length of Incarceration and Recidivism, United States Sentencing Commission, at
4    (https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2020/20200429_Recidivism-SentLength.pdf (last visited 11/20/2020).
                                          11
          CASE 0:20-cr-00146-SRN Doc. 41 Filed 11/25/20 Page 12 of 14



        Mr. Henderson is clearly in need of mental health and substance abuse

treatment. His struggles with these issues have negatively shaped his life for many

years. While incarcerated, and later while on supervised release, Mr. Henderson will

have an opportunity to engage with this needed treatment. There is reason to hope

and believe he will be successful—Mr. Henderson is interested in receiving mental

health treatment and substance abuse counseling during his incarceration. (PSI at

¶¶ 71, 76). However, these issues have festered for many years and cannot be

meaningfully addressed quickly. A term of incarceration within the Guidelines range

will ensure that while in the carefully monitored environment of a prison, Mr.

Henderson can access needed programming and treatment for a prolonged period. 6

        Mr. Henderson should also receive a sentence that credits his acceptance of

responsibility. As the Court is aware, not all acceptance is created equal. Many

defendants “accept responsibility” only after filing numerous (and often frivolous)

motions that waste executive and judicial time, or equivocate and minimize their

involvement until the very end, yet they still receive full “credit” in the form of a two-

or three-level reduction to their offense level. By-in-large, Mr. Henderson did not do

this.   When arrested federally—and after having an opportunity to review the

evidence against him—Mr. Henderson agreed to plead guilty to an information,

thereby saving the Government and the Court considerable resources.                In his




6Such a sentence will also provide Mr. Henderson the chance to pursue educational
certifications and vocational training, which he is interested in so that he can start a
business upon release. (PSI at ¶¶ 21, 80).

                                           12
           CASE 0:20-cr-00146-SRN Doc. 41 Filed 11/25/20 Page 13 of 14



statement of acceptance, Mr. Henderson did not minimize his conduct/involvement, 7

expressed remorse, acknowledged the harm done to himself, his family, and his

community, and evidenced a plan to be successful and law-abiding in the future. A

sentence in the middle, and not the top, of Mr. Henderson’s Guidelines range

appropriately credits his acceptance of responsibility.

      E.      Restitution.

      Mr. Henderson has agreed to pay restitution, which is mandatory in this case.

(Plea Agreement at ¶ 14). Restitution claims received thus far total $164,299.70.

(PSI at ¶ 16).   However, the Government anticipates receiving, and is actively

working to gather, additional claims. The Government anticipates having an exact

restitution amount, broken out by victim/payee and with supporting documentation,

by the time of sentencing for Mr. Henderson’s co-defendant, Mr. Ziegler.           The

Government respectfully proposes that the Court hold open restitution in Mr.

Henderson’s case until Mr. Ziegler is sentenced, at which time the Government will

move that restitution be set in the same amount, with joint and several liability, for

Mr. Henderson.




7 After initially admitting that he attempted an unsuccessful arson against the
DCWSC on May 27, 2020, Mr. Henderson now denies that conduct. (Plea Agreement
at ¶ 2(g); PSI at A.1). This is an unfortunate, but relatively minor, regression in his
acceptance of responsibility. It should not impact his Guidelines adjustment for
acceptance of responsibility, or his Guidelines calculation generally. Had Mr.
Henderson persisted in fully accepting responsibility, the Government may have
advocated for a slightly lower sentence, but still one within the Guidelines range.
                                          13
          CASE 0:20-cr-00146-SRN Doc. 41 Filed 11/25/20 Page 14 of 14



III.   CONCLUSION

       The Government respectfully requests that the Court impose a sentence of 80-

months’ imprisonment with three years of supervised release to follow. This sentence

strikes the right balance. Mr. Henderson’s crime, maliciously attempting to destroy

a courthouse during a period of societal unrest (and causing hundreds of thousands

of dollars in damage), is incredibly serious. It represents just the latest offense in Mr.

Henderson’s long and often violent criminal history, making him a danger to the

public. However, this is not to say that Mr. Henderson is beyond hope, or that there

are no mitigating factors to consider. Mr. Henderson’s life as a teenager and young

adult were difficult. Moreover, his struggles with substance abuse and mental health

played a part in his criminality. Mr. Henderson wants to reform himself, which is

commendable, but that process will take time. Thus, to protect the public and justly

punish his serious offense, while also providing Mr. Henderson with an opportunity

for reformation, a significant term of incarceration is appropriate and necessary.



Dated: November 25, 2020                        Respectfully submitted,

                                                ERICA H. MacDONALD
                                                United States Attorney

                                                /s/ Alexander D. Chiquoine

                                         BY:    ALEXANDER D. CHIQUOINE
                                                Assistant U.S. Attorney
                                                Attorney ID No. 0396420MN
                                                Chelsea A. Walcker
                                                Assistant U.S. Attorney
                                                Attorney ID No. 0396792MN



                                           14
